



Exhibit 10.3
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN, AS AMENDED AND RESTATED
STOCK OPTION AGREEMENT
(Non-Employee Directors)
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Omnibus Incentive Plan, As Amended and Restated (the “Plan”) will have the
same defined meanings in this Stock Option Agreement (the “Agreement”).
I.
NOTICE OF STOCK OPTION GRANT

Name:
Optionee ID:
The undersigned Optionee has been granted Options to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
Date of Grant                _________________________________
Exercise Price per Share            $________________________________
Total Number of Shares Granted        _________________________________
Type of Option                Nonstatutory Stock Option
Expiration Date                Tenth anniversary of Date of Grant
Vesting Schedule                100% vested upon grant
II.
AGREEMENT

1.Grant of Option. The Company hereby grants to the Optionee named in this Grant
Notice (the “Optionee”), an option (the “Option” or the “Options” as the case
may be) to purchase the number of shares (the “Shares”) set forth in the Grant
Notice, at the exercise price per Share set forth in the Grant Notice (the
“Exercise Price”), and subject to the terms and conditions of this Agreement and
the Plan, which are incorporated herein by reference.
2.Exercise of Option.
(a)Right to Exercise. This Option shall be exercisable during its term in
accordance with the applicable provisions of the Plan and this Agreement.
(b)Method and Time of Exercise. This Option shall be exercisable by any method
permitted by the Plan and this Agreement that is made available from time to
time by the external third party administrator of the Options. An exercise may
be made with respect to whole Shares only, and not for a fraction of a Share.
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Compensation Committee (the
“Committee”) of the Company’s Board of Directors may require the Optionee to
take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.
(c)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Options are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.





--------------------------------------------------------------------------------





(d)    Fractional Shares. The Company will not issue fractional Shares upon the
exercise of an Option. Any fractional Share will be rounded up and issued to the
Optionee in a whole Share; provided that to the extent rounding a fractional
Share up would result in the imposition of either (i) individual tax and penalty
interest charges imposed under Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), or (ii) adverse tax consequences if the Optionee is located
outside of the United States, the fractional Share will be rounded down without
the payment of any consideration in respect of such fractional Share.
(e)    Automatic Exercise Upon Expiration Date. Notwithstanding any other
provision of this Agreement (other than this Section), on the last trading day
on which all or a portion of the outstanding Option may be exercised, if as of
the close of trading on such day the then Fair Market Value of a Share exceeds
the per share Exercise Price of the Option by at least $.01 (such expiring
portion of the Option that is so in-the-money, an “Auto-Exercise Eligible
Option”), Optionee will be deemed to have automatically exercised such
Auto-Exercise Eligible Option (to the extent it has not previously been
exercised, forfeited or terminated) as of the close of trading in accordance
with the provisions of this Section. In the event of an automatic exercise
pursuant to this Section, the Company will reduce the number of Shares issued to
Optionee upon such automatic exercise of the Auto-Exercise Eligible Option in an
amount necessary to satisfy (1) Optionee’s Exercise Price obligation for the
Auto-Exercise Eligible Option, and (2) the minimum amount (or such other rate
that will not cause adverse accounting consequences for the Company) of tax
required to be withheld, if any, arising upon the automatic exercise in
accordance with the procedures of Section 6(f) of the Plan (unless the Committee
deems that a different method of satisfying the tax withholding obligations is
practicable and advisable), in each case based on the Fair Market Value of the
Shares as of the close of trading on the date of exercise. Optionee may notify
the Plan record-keeper in writing in advance that Optionee does not wish for the
Auto-Exercise Eligible Option to be exercised. This Section shall not apply to
the Option to the extent that this Section causes the Option to fail to qualify
for favorable tax treatment under applicable law. In its discretion, the Company
may determine to cease automatically exercising Options at any time.
3.Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)cash, delivered to the external third party administrator of the Options in
any methodology permitted by such third party administrator;
(b)payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee (i)
shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(c)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Options.
4.Termination.
(a)    General. In the event the Optionee’s active service-providing
relationship with the Company terminates for any reason (other than death, Early
Retirement or Normal Retirement) whether or not in breach of applicable labor
laws, Optionee’s right to receive options under the Plan shall terminate as of
the date of termination. The Committee shall have discretion to determine
whether the Optionee has ceased actively providing services to the Company or
Eligible Subsidiary, and the effective date on which such active
service-providing relationship terminated. The Optionee’s active
service-providing relationship will not be extended by any notice period
mandated under applicable law (e.g., shall not include a period of “garden
leave”, paid administrative leave or similar period pursuant to applicable law)
and in the event of the Optionee’s termination (whether or not in breach of
applicable labor laws), Optionee’s right to exercise any Option after
termination, if any, shall be measured by the date of termination of active
service and shall not be extended by any notice period mandated under applicable
law. Unless the Committee provides otherwise termination will include instances
in which the Optionee is terminated and immediately hired as an independent
contractor.
(b)    General Termination Rule. In the event the Optionee’s active
service-providing relationship with the Company terminates for any reason (other
than death, Disability, Early Retirement, Normal Retirement or Gross
Misconduct), whether or not in breach of applicable labor laws, the Optionee
shall have a period of 90 days, commencing with the date the Optionee is no
longer actively providing services to the Company, to exercise the vested
portion of any outstanding Options, subject to the Expiration Date of the
Option. However, if the exercise of an Option following Optionee’s termination
(to the extent such post-termination exercise is permitted under Section 11(a)
of the Plan) is not covered by an effective registration statement on file with
the U.S. Securities and Exchange Commission, then the Option will terminate upon
the later of (i) thirty





--------------------------------------------------------------------------------





(30) days after such exercise becomes covered by an effective registration
statement, (ii) in the event that a sale of Shares would subject the Optionee to
liability under Section 16(b) of the Exchange Act, thirty (30) days after the
last date on which such sale would result in liability, or (iii) the end of the
original post-termination exercise period, but in no event may the Option be
exercised after the Expiration Date of the Option.
(c)    Death. Upon Optionee’s death prior to termination, unless contrary to
applicable law and unless otherwise provided by the Administrator either
initially or subsequent to the grant of the Option, all unexpired Options may be
exercised for a period of twelve (12) months thereafter (subject to the
Expiration Date of the Option) by the personal representative of the Optionee’s
estate or any other person to whom the Option is transferred under a will or
under the applicable laws of descent and distribution.
(d)    Disability. In the event the Optionee’s active service-providing
relationship with the Company terminates by reason of the Optionee’s Disability,
unless contrary to applicable law and unless otherwise provided by the
Administrator either initially or subsequent to the grant of the Option, all
unvested Options shall be automatically forfeited by the Optionee as of the date
of termination and the Optionee shall have until the first anniversary of the
termination of Optionee’s active service-providing relationship for Disability
(subject to the Expiration Date of the Option) to exercise the vested portion of
any outstanding Options.
(e)    Retirement. In the event the Optionee’s active service-providing
relationship with the Company terminates as a result of Retirement, and the Date
of Grant of the Option precedes the Optionee’s Retirement date by at least six
(6) months, the Optionee’s Options shall remain outstanding and may be exercised
until the fifth anniversary of the Retirement date (or if earlier, the
Expiration Date of the Option). If the Date of Grant of the Option does not
precede the Optionee’s Retirement date by at least six (6) months, the
post-termination exercise period with respect to such Option shall be governed
by the other provisions of this Section 4, as applicable.
(f)    Gross Misconduct. If the Optionee is terminated as an Eligible Director
by reason of Gross Misconduct as determined by the Administrator, the
Administrator in its sole discretion may provide that all, or any portion
specified by the Administrator, of the Optionee’s unexercised Options shall
terminate and be forfeited immediately, without consideration. The Optionee
acknowledges and agrees that the Optionee’s termination shall also be deemed to
be a termination by reason of the Optionee’s Gross Misconduct if, after the
Optionee’s active service-providing relationship has terminated, facts and
circumstances are discovered or confirmed by the Company that would have
justified a termination for Gross Misconduct.
(g)    Violation of Post-Termination Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s active service-providing
relationship, such Options shall nevertheless expire as of the date the Optionee
violates any covenant not to compete or similar covenant that exists between the
Optionee on the one hand and the Company or any Subsidiary of the Company, on
the other hand.
(h)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the Options will continue in
the manner and under the terms so provided.
5.Non-Transferability of Option; Term of Option.
(a)Unless the Committee determines otherwise in advance in writing, the Option
may not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by Optionee and/or by his or her duly appointed guardian. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs and permitted successors and assigns of the Optionee.
(b)Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Grant Notice, and may
be exercised during such term only in accordance with the Plan and the terms of
this Agreement.
6.Amendment of Option or Plan. The Plan and this Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof. Optionee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Board may amend, modify or terminate the Plan or any Option in any respect at
any time; provided, however, that modifications to this





--------------------------------------------------------------------------------





Agreement or the Plan that materially and adversely affect the Optionee’s rights
hereunder can be made only in an express written contract signed by the Company
and the Optionee. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement and
Optionee’s rights under outstanding Options as it deems necessary or advisable,
in its sole discretion and without the consent of the Optionee, (1) upon a
Substantial Corporate Change, (2) as required by law, or (3) to comply with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this award of Options.
7.Tax Obligations.
(a)    Taxes. Regardless of any action the Company takes with respect to any or
all federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company and that the Company
(i) makes no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the Option, including, but not
limited to, the grant, vesting or exercise of the Option, the subsequent sale of
Shares acquired pursuant to such exercise and the receipt of any dividends or
dividend equivalents; and (ii) does not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax Related Items. Further, if Optionee is subject to tax in more
than one jurisdiction, Optionee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Code Section 409A. Payments made pursuant to the Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its Eligible Subsidiaries shall have any
liability for any tax, penalty or interest imposed on the Optionee by Section
409A, and the Optionee shall have no recourse against the Company or any of its
Eligible Subsidiaries for payment of any such tax, penalty or interest imposed
by Section 409A.
8.Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
9.No Right to Continue as Eligible Director. Nothing in the Plan or this
Agreement shall confer upon the Optionee any right to continuation as an
Eligible Director.
10.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether optionees are similarly situated.
11.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the Option for construction
and interpretation.
12.Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.





--------------------------------------------------------------------------------





(c)    If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single grant of Options relating to the
number of Shares set forth in the Grant Notice and (ii) this Agreement shall be
effective as of the earliest execution of this Agreement by the parties, whether
in paper form or electronically, and the subsequent execution of this Agreement
in the same or a different medium shall in no way impair the binding legal
effect of this Agreement as of the time of original execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
13.Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Company
and its Subsidiaries for the exclusive purpose of implementing, administering
and managing the Optionee’s Options and participation in the Plan.
The Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address, email address and telephone number, date of birth, social insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, and job title, any shares of Common Stock or
directorships held in the Company, and details of the Option or any other option
or other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Optionee’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.
The Optionee understands that Data may be transferred to Fidelity Stock Plan
Services, or any other stock plan service provider as may be selected by the
Company in the future, that is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that
recipients of the Data may be located in the Optionee’s country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than the Optionee’s country. The Optionee
understands that he or she may request a list with the names of any potential
recipients of the Data by contacting the Optionee's local human resources
representative. The Optionee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s Options and
participation in the Plan. The Optionee understands that he or she may, at any
time, request access to Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Optionee does not consent, or if the
Optionee later seeks to revoke the consent, his or her service relationship with
the Company will not be affected; the only consequence of refusing or
withdrawing the Optionee's consent is that the Company would not be able to
grant the Options or other equity awards to the Optionee or to administer or
maintain such awards. Therefore, the Optionee understands that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan. In addition, the Optionee understands that the Company and its
Subsidiaries have separately implemented procedures for the handling of Data
which the Company believes permits the Company to use the Data in the manner set
forth above notwithstanding the Optionee’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Optionee understands that he or she may contact his or her local human
resources representative.    
14.Waiver of Right to Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT OR EXPECTATION AGAINST THE OTHER TO TRIAL OR ADJUDICATION
BY A JURY OF ANY CLAIM, CAUSE OR ACTION ARISING WITH RESPECT TO THE OPTION OR
HEREUNDER, OR THE RIGHTS, DUTIES OR LIABILITIES CREATED HEREBY.





--------------------------------------------------------------------------------





15.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
16.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to this Option,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Option must be commenced by Optionee within twelve (12) months of the
earliest date on which Optionee’s claim first arises, or Optionee’s cause of
action accrues, or such claim will be deemed waived by Optionee.
17.Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the award of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, benefits in
lieu of options or other equity awards, even if options have been granted
repeatedly in the past;
(c)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(d)    Optionee’s participation in the Plan is voluntary;
(e)    the Option and any Shares acquired under the Plan, and the income and
value of same, are not intended to replace or supplement any pension rights or
compensation;
(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty, and if the Shares do not increase in value, the Option
will have no value;
(g)    if Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(h)    in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s continuous service by the Company or
any Subsidiary (for any reason whatsoever and whether or not in breach of
applicable labor laws of the applicable jurisdiction) and in consideration of
the grant of the Option, Optionee irrevocably releases the Company and any
Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing/electronically accepting the Agreement, Optionee shall
be deemed irrevocably to have waived Optionee’s entitlement to pursue or seek
remedy for any such claim;
(i)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares;
(j)    Optionee should consult with Optionee’s own personal tax, legal and
financial advisors regarding Optionee’s participation in the Plan before taking
any action related to the Plan; and
(k)    neither the Company nor any other Eligible Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Optionee’s local currency and
the U.S. Dollar that may affect the value of the Option or of any amounts due to
the Optionee pursuant to the exercise of the Option or the subsequent sale of
any Shares acquired upon exercise.
18.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.





--------------------------------------------------------------------------------





19.    Waiver. Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Optionee
or any other participant.
20.    Insider Trading/Market Abuse Laws. Optionee acknowledges that, depending
on Optionee's country, Optionee may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
Shares or exercise Options under the Plan during such times as Optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in Optionee's country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable insider trading policy of the Company. Optionee acknowledges that
it is his or her responsibility to comply with any applicable restrictions, and
Optionee should consult with his or her own personal legal and financial
advisors on this matter.
21.    Legal and Tax Compliance; Cooperation. If the Optionee resides or is
employed outside of the United States, the Optionee agrees, as a condition of
the grant of the Options, to repatriate all payments attributable to the Shares
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of Shares acquired pursuant to the
Options) if required by and in accordance with local foreign exchange rules and
regulations in the Optionee's country of residence (and country of employment,
if different). In addition, the Optionee also agrees to take any and all
actions, and consent to any and all actions taken by the Company and its
Eligible Subsidiaries, as may be required to allow the Company and its Eligible
Subsidiaries to comply with local laws, rules and regulations in the Optionee's
country of residence (and country of employment, if different). Finally, the
Optionee agrees to take any and all actions as may be required to comply with
the Optionee's personal legal and tax obligations under local laws, rules and
regulations in the Optionee's country of residence (and country of employment,
if different).
22.    Private Offering. The grant of the Options is not intended to be a public
offering of securities in the Optionee's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the Options (unless otherwise required under local law).
No employee of the Company is permitted to advise the Optionee on whether the
Optionee should purchase Shares under the Plan or provide the Optionee with any
legal, tax or financial advice with respect to the grant of the Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to the Options, the Optionee should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, the Optionee should carefully review
all of the materials related to the Options and the Plan, and the Optionee
should consult with the Optionee's personal legal, tax and financial advisors
for professional advice in relation to the Optionee's personal circumstances.
23.    Foreign Asset/Account Reporting and Exchange Controls. The Optionee's
country may have certain exchange control and/or foreign asset/account reporting
requirements which may affect the Optionee's ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares or sale proceeds resulting from the sale of Shares)
in a brokerage or bank account outside the Optionee's country. The Optionee may
be required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Optionee may be required to repatriate
sale proceeds or other funds received as a result of the Optionee’s
participation in the Plan to the Optionee’s country through a designated bank or
broker within a certain time after receipt. The Optionee acknowledges that it is
his or her responsibility to comply with any applicable regulations, and that
the Optionee should speak to his or her personal advisor on this matter.
24.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons and
provided the imposition of the term or condition will not result in adverse
accounting expense to the Company, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
25.    Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy in the form approved by
the Committee from time to time (including any successor thereto, the “Policy”)
if and to the extent such Policy by its terms applies to the Options, and to the
terms required by applicable law,; and the terms of the Policy and such
applicable law are incorporated by reference herein and made a part hereof. For
purposes of the foregoing, the Optionee expressly and explicitly authorize the
Company to issue instructions, on the Optionee's behalf, to any brokerage firm
and/or third party administrator engaged by the Company to hold the Optionee's
Shares and other amounts acquired pursuant to the Optionee's Options, to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company upon the Company's enforcement of the Policy. To the extent that the
Agreement and the Policy conflict, the terms of the Policy shall prevail.





--------------------------------------------------------------------------------





26.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that Optionee may have received or may in the future
receive under the Plan, such as notices reminding Optionee of the vesting or
expiration date of certain awards. Optionee acknowledges and agrees that (1) the
Company has no obligation (whether pursuant to this Agreement or otherwise) to
provide any such notices; (2) to the extent the Company does provide any such
notices to Optionee the Company does not thereby assume any obligation to
provide any such notices or other notices; and (3) the Company, its Subsidiaries
and the third party stock plan administrator have no liability for, and Optionee
has no right whatsoever (whether pursuant to this Agreement or otherwise) to
make any claim against the Company, any of its Subsidiaries or the third party
stock plan administrator based on any allegations of, damages or harm suffered
by Optionee as a result of the Company’s failure to provide any such notices or
Optionee’s failure to receive any such notices. Optionee further agrees to
notify the Company upon any change in his or her residence address.
27.    Limitations on Liability. Notwithstanding any other provisions of the
Plan or this Agreement, no individual acting as a director, employee, or agent
of the Company or any of its Subsidiaries will be liable to Optionee or
Optionee’s spouse, beneficiary, or any other person or entity for any claim,
loss, liability, or expense incurred in connection with the Plan, nor will such
individual be personally liable because of any contract or other instrument he
or she executes in such other capacity. No member of the Board or of the
Committee will be liable for any action or determination (including, but limited
to, any decision not to act) made in good faith with respect to the Plan or any
Option.
28.    Consent and Agreement With Respect to Plan. Optionee (1) acknowledges
that the Plan and the prospectus relating thereto are available to Optionee on
the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts this Option subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Optionee that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.






[If the Agreement is signed in paper form, complete and execute the following:]
OPTIONEE
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 






